[J-36-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 767 CAP
                                                :
                      Appellee                  : Application for Reconsideration
                                                :
                                                :
               v.                               :
                                                :
                                                :
 PAUL GAMBOA TAYLOR,                            :
                                                :
                      Appellant                 :


                                            ORDER



PER CURIAM

       AND NOW, this 18th day of May, 2020, The Application for Reconsideration is

hereby DENIED BY OPERATION OF LAW, the participating Justices being equally

divided on the Application.

       Justice Wecht files a dissenting statement in which Justice Donohue joins.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.